           Case 5:20-cr-00206-R Document 65 Filed 09/10/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

                                       )
UNITED STATES OF AMERICA,              )
                                       )
                            PLAINTIFF, )
                                       )
              vs.                      )          Case No. CR-20-206-3-F
                                       )
BRANDON COLBERT,                       )
                                       )
                            DEFENDANT. )

                                        ORDER

     In accordance with the Due Process Protections Act, counsel are reminded of the

disclosure obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963), and

its progeny. In particular, “the suppression by the prosecution of evidence favorable to an

accused violates due process where the evidence is material either to guilt or to punishment,

irrespective of the good faith or bad faith of the prosecution”.

     Possible consequences for a violation of this Order may include, but are not limited

to, exclusion of evidence at trial, a finding of contempt, granting of a continuance, and

dismissal of charges with prejudice.

     IT IS SO ENTERED this 10th day of September, 2021.
